Citation Nr: 0810811	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  06-03 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision rendered by the San 
Diego, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO denied a 
claim for an increased rating for service-connected tinnitus, 
and a claim for a compensable rating for service-connected 
hearing loss.  

In August 2007, the appellant testified before the 
undersigned during a hearing held at the San Diego RO.  A 
transcript of the proceeding is of record.  During the 
hearing, the veteran submitted a written statement 
withdrawing the appeal of the rating for service-connected 
tinnitus.  Hence, that issue is considered withdrawn and is 
no longer on appeal before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that his service-connected hearing loss 
has increased in severity.  
During the hearing before the undersigned he expressed 
frustration that his attempts to procure private audiological 
examinations were rejected by VA as not being in conformance 
with VA audiologic testing standards.  He expressed his 
willingness to appear at a VA audiologic examination in order 
to measure his level of hearing acuity.  

The ratings schedule for rating hearing loss, pursuant to 
38 C.F.R. § 4.85, Diagnostic Code 6100, provides a table for 
ratings purposes and is based, generally, upon a combination 
of the percent of speech discrimination and the puretone 
threshold average.  See 38 C.F.R. § 4.85 (2007).  Testing 
must be performed by a state licensed audiologist and must 
include controlled speech discrimination test (Maryland CNC).  

In this matter, while the veteran submitted a private 
audiologic evaluation dated in December 2005, it does not 
indicate whether the audiologist was state-licensed to 
perform the examination.  In addition, it does not contain 
Maryland CNC test results.  Finally, it contains audiologic 
data in graph form that is difficult to interpret.  

While the examination report is inadequate for rating 
purposes it does indicate that the hearing loss disability 
has increased in severity.  (The Board acknowledges the 
August 2005 VA examiner's opinion that an increase in hearing 
loss may be due to non-service related factors, but since the 
hearing loss disability is service-connected and since the 
effects of the service-connected disability cannot be 
separated from the non-service-connected disabilities, any 
hearing loss will be attributed to the service-connected 
disability.  See generally Mittleider v. West, 11 Vet. App. 
181, 182 (1998)).  

Based upon the clinical and lay evidence showing a worsening 
of the service-connected disability, the Board concludes that 
a contemporaneous VA examination is needed in order to make 
an informed decision regarding the veteran's current level of 
functional impairment and adequately evaluate his current 
level of disability.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was 
approximately two years old); see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

Additionally, the Board notes that the United States Court of 
Appeals for Veterans Claims (Veterans Court) recently 
redefined VA's duty to notify claimants of the information 
and evidence necessary to substantiate a claim for an 
increased disability rating.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

According to Vazquez-Flores, for an increased-compensation 
claim, section 38 U.S.C.A. § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for a disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary  to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Since it is necessary to remand this claim for reasons 
mentioned above, the RO should also take this opportunity to 
send corrective VCAA notice as defined in Vazquez-Flores. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include the notice 
specified by the Veterans Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) pertaining to increased rating 
claims, and notice that he should submit 
any pertinent evidence in his possession.  

Specifically, the notice should advise 
the veteran to submit medical or lay 
evidence demonstrating a worsening or 
increase in severity of the hearing loss 
disability and the effect that worsening 
has on the veteran's employment and daily 
life.  

Additionally, since the rating of hearing 
loss disabilities are demonstrated 
through the use of specific measurements 
and test results, the notice should 
include notice of 38 C.F.R. §4.85 and 
Diagnostic Code 6100.  

2.  After the above development is 
complete, schedule the veteran for an 
appropriate VA examination to ascertain 
the severity of his service-connected 
bilateral hearing loss.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  

The examiner should offer an opinion as 
to whether any decrease in hearing acuity 
is due to the aging process or 
chemotherapy.  If such a correlation is 
found, the examiner should comment, 
without resorting to speculation, as to 
what portion of the decreased hearing 
acuity is due to the service-connected 
hearing loss disability and what portion 
is due to non-service-related factors.  
If an opinion can not be rendered without 
resorting to speculation, then all 
effects of the hearing loss disability 
should be attributed to service origin 
for purposes of evaluation the current 
severity of the service-connected 
disability.  

The examiner should also comment on the 
overall affect the veteran's hearing loss 
disability has on his employability and 
daily life. 

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

4.  After completion of the above and any 
additional development deemed necessary, 
any issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



